Nuvilex, Inc. 1971 Old Cuthbert Road Cherry Hill, New Jersey08034 March 18, 2010 Securities and Exchange Commission Division of Corporate Finance Washington, D.C.20549 Attention:Vanessa Robertson, Staff Accountant Re: Nuvilex, Inc. Form 8-K filed on March 9, 2010 (File No. 333-68008) Dear Ms. Robertson: This request is in relation to the letter dated March 11, 2010 (the “Comment Letter”), including comments from the staff of the Securities and Exchange Commission to the Form 8-K (File No. 333-68008) filed by Nuvilex, Inc., a Delaware corporation, on March 9, 2010. We respectfully request an extension to March 26, 2010 to provide a response to the Comment Letter. Please do not hesitate to call the undersigned at (856) 354-0707 or Jennifer A. DePalma, Esq. of O’Melveny & Myers LLP, legal counsel to Nuvilex, Inc., at (650) 473-2670, regarding this matter. Sincerely, /s/ Martin Schmieg Martin Schmieg Chief Executive Officer cc: Jennifer A. DePalma, Esq., O’Melveny & Myers LLP
